DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 6-7, 9, 11, 13, 16-18, 20, 29-30, 33, 35, 37, and 48-49 are currently pending and have been considered below.
Election/Restrictions
Applicant’s election without traverse of Species A (FIGS. 1-3A and 5-10) in the reply filed on August 30, 2021 is acknowledged.
Claim Objections
Claim 29 is objected to because of the following informalities: line 21 recites “embedded in right main wing,” but it should instead say “embedded in the right main wing”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Specifically, the claim limitation “rotor control component” in claims 1, 2, 4, 13, 20, and 33 is being interpreted under 35 U.S.C. 112(f).
Also, “forward thrust means” recited in claim 1 is being interpreted under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 29, 30, 33, 35, and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 29 recites “A vertical take-off and landing aircraft having a substantially thick-chorded, blended and tapered main wing design.” The term "substantially thick-chorded " is a relative term which renders the claim indefinite. The term " substantially thick-chorded" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 29 also recites “a main fuselage section that is abbreviated near a trailing edge dimension of one of the left main wing section.” The term “abbreviated" is a relative term which renders the claim indefinite. The term "abbreviated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Thus, independent claim 29 and dependent claims 30, 33, 35, and 37 are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 1, 2, 6, 7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,267,300 to Heath et al. (“Heath”).
Regarding claim 1, Heath discloses a vertical take-off and landing aircraft (10), having a vertical motion mode and a forward thrust mode (claim 1), the aircraft comprising: 
an airframe (12) comprising a wing section (16); 
a forward thrust means (44, 114) for use during the forward thrust mode (Col. 7, lines 3-8; FIG. 1); 
a vertical lift rotor system (40, 42, 68) housed in a portion of the airframe (Col. 4, lines 24-26; FIG.1); and 
a rotor control component configured to, during forward thrust, actuate the vertical lift rotor system to modify aerodynamic flow around the portion of the airframe in which the vertical lift rotor system is housed (Col. 9, line 65 to Col. 10, line 33).
Regarding claim 2, Heath discloses wherein the rotor control component is configured to: (i) alter a blade pitch of at least one rotor blade of the vertical lift rotor system (Col. 9, line 65 to Col. 10, line 33), (ii) activate rotation of the vertical lift rotor system (Col. 9, line 65 to Col. 10, line 33), and (iii) upon the aircraft entering the forward thrust mode, reduce the blade pitch of the vertical lift rotor system to zero (Col. 9, line 65 to Col. 10, line 33).
Regarding claim 6, Heath discloses wherein the airframe comprises a plurality of aerodynamic manipulation devices (28, 30, 32) for additional modification of the aerodynamic flow (Col. 4, lines 3-10).
Regarding claim 7, Heath discloses wherein the portion of the airframe in which the vertical lift rotor system is housed is an aerofoil or a wing section (FIG. 1, showing the vertical lift rotor system is housed in a wing section).
Regarding claim 9, Heath discloses wherein at least one vertical lift rotor of the vertical lift rotor system is housed in a ducted tunnel within the portion of the airframe (FIGS. 1 and 2; Col. 4, lines 18-26).
Regarding claim 13, Heath discloses wherein, the rotor control component is configured to, upon the aircraft entering the forward thrust mode, reduce a blade pitch of the vertical lift rotor system to zero (Col. 10, lines 1-33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heath as applied to claim 1 above in view of U.S. Publication No. 2004/0245374 to Morgan (“Morgan”).
Regarding claim 4, Heath teaches each element of claim 1 as discussed above, but it does not explicitly teach a plurality of sensors, the sensors being operable to provide input to the rotor control component for modification of the aerodynamic flow.
Morgan teaches an aircraft, comprising a plurality of sensors, the sensors being operable to provide input to the rotor control component for modification of the aerodynamic flow (¶ [0031]-[0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Morgan by further including the plurality of sensors, as taught by Morgan, in order to effectively control the rotor control component (see also Heath at Col. 9, lines 16-22; Col. 9, line 65 to Col. 10, line 33).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heath as applied to claim 1 above in view of U.S. Patent No. 5,312,069 to Bollinger et al. (“Bollinger”).
Regarding claim 11, Heath teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein a proportion of the airframe in comparison to a diameter of the vertical lift rotor system is configured such that a disk loading of the vertical lift rotor system is in excess of 27 pounds per square foot.
Bollinger, however, demonstrates that it was well known in the art before the effective filing date to increase disk loading of a V/STOL aircraft in order to achieve higher forward flight velocities (Col. 1, lines 20-27). While Bollinger does not explicitly teach disk loading in excess of 27 pounds per square foot, it is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA . 
Claims 16-18, 20, 29, 30, 33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan.
Regarding claim 16, Morgan teaches a vertical take-off and landing aircraft (1, FIG. 1, Abstract) comprising: 
a main fuselage section (10); 
a left main wing (12) extending from a left side of the main fuselage section; a right main wing (14) extending from a right side of  the main fuselage section; 
a first left lifting rotor (30) shrouded within the left main wing (FIG. 1; ¶ [0025]); 
a second left lifting rotor (32) shrouded within the left main wing behind or slightly off-parallel to a line to the first left lifting rotor in relation to an overall longitudinal axis of the aircraft (FIG. 1; ¶ [0025]); a first right lifting rotor (34) shrouded with the right main wing (FIG. 1; ¶ [0025]); 
a second right lifting rotor (36) shrouded within the right main wing behind or slightly off-parallel to a line to the first right lifting rotor in relation to the overall longitudinal axis of the aircraft (FIG. 1; ¶ [0025]); 
and at least two longitudinally aligned primary forward thrusters (16, FIG. 1; ¶ [0024]).

It is well settled, however, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant’s disclosure does not provide patentable significance of the lifting rotors having a centre at a station location of less than 45 percent of a wing span dimension. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Morgan such that the first left lifting rotor and the first right lifting rotor each have a centre at a station location of less than 45 percent of a wing span dimension, in order to improve its stability and maneuverability. 
Regarding claim 17, Morgan as modified teaches a vertical stabilizer (20) that: (i) extends from and is co-mounted with a rear horizontal stabilizer, or (ii) extends from the rear horizontal stabilizer, or (iii) is mounted independently extending from a rearward section of the main fuselage section, or (iv) is mounted independently extending from a rearward section of an ancillary fuselage, or (v) is near the rearmost section of an empennage (FIG. 1, showing the vertical stabilizer (20) is near the rearmost section of the empennage).
Regarding claim 18, Morgan as modified teaches a horizontal stabilizer (22, 24) at a rear of the aircraft or at a front of the aircraft, the horizontal stabilizer configured to provide additional pitch axis control authority (¶ [0028]; FIGS. 1 and 7, showing the horizontal stabilizer (22, 24) at a rear of the aircraft).
Regarding claim 20, Morgan as modified teaches a rotor control component (¶¶ [0031]-[0035]).
Regarding claim 29, Morgan teaches a vertical take-off and landing aircraft (2, FIG. 3) having a substantially thick-chorded, blended and tapered main wing design (FIG. 3), the aircraft comprising: 
a left main wing section (112); 
a right main wing section (114); 
a main fuselage section (110) that is abbreviated near a trailing edge dimension of one of the left main wing section and the right main wing section (FIG. 3); 
the left main wing section mounted on and extending from a left side of the main fuselage (FIG. 3); 
the right main wing section mounted on and extending from a right side of the main fuselage (FIG. 3); 
a left side tail boom empennage (128) mounted to and extending rearward from the left main wing section (FIG. 3; ¶ [0040]); 
a right side tail boom empennage (130) mounted to and extending rearward from the right main wing section (FIG. 3; ¶ [0040]); 
a left primary forward lift rotor (30) embedded in the left main wing section, and at least one other left side lifting rotor (32) embedded in the left main wing section generally behind a mount of the left primary forward lift rotor (FIG. 3; ¶ [0041]); 
a right primary forward lift rotor (34) embedded in the right main wing section, and at least one other right side lifting rotor (36) embedded in the right main wing 
wherein the left primary forward lift rotor, the at least one other left side lifting rotor, the right primary forward lift rotor, and the at least one other right side lifting rotor are each configured to provide collective pitch control (¶¶ [0025], [0041]); and 
at least one primary forward thruster (116) generally aligned with a primary longitudinal axis of the aircraft (FIG. 3; ¶ [0039]).
Morgan appears to teach the left primary forward lift rotor and right primary forward lift rotor are each located with its centre located at a span station of 45 percent of the wing span dimension from a centre of the main fuselage (FIG. 3), but this limitation is not explicitly taught by Morgan. 
It is well settled, however, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant’s disclosure does not provide patentable significance of the lifting rotors having a centre at a station location of less than 45 percent of a wing span dimension from a centre of the main fuselage. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Morgan such that the left primary forward lift rotor and the right primary lift rotor are each located with its centre located at a span station of 45 percent of the wing span dimension from a centre of the main fuselage, in order to improve its stability and maneuverability. 

It is well settled, however, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant’s disclosure does not provide patentable significance of the left and right side tail boom empennages being at a station location of at least 45 percent of a wing span dimension. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Morgan such that the left side tail boom empennage and right side tail boom empennage are each at a station location of at least 45 percent of a wing span dimension, in order to provide a larger horizontal stabilizer extending between the tail boom empennages, and thus increase stability of the aircraft. 
Regarding claim 30, Morgan as modified teaches a horizontal stabilizer (126) at both the rear and the front of the aircraft, at the rear of the aircraft, or at the front of the aircraft (FIG. 3, showing the horizontal stabilizer at the rear of the aircraft), the horizontal stabilizer configured to provide pitch axis control authority (¶ [0040]).
Regarding claim 33, Morgan as modified teaches a rotor control component (¶¶ [0036]-[0038]; [0031]-[0032]).
Regarding claim 35, Morgan as modified teaches a controllable rotor (52), wherein said controllable rotor is (i) mounted and contained within the main fuselage, in fixed position such that its resulting thrust force is operable upon a yaw axis of the aircraft, or (ii) co-mounted and moves in concert with a main nose-positioned landing gear assembly of the aircraft (¶¶ [0027], [0033], [0041]; FIG. 4).
Regarding claim 37, Morgan as modified teaches a central flight processor for augmenting control and stability of the aircraft during hovering operations, and through transitional flight modes between hover operations and forward, wing-born flight operations (¶¶ [0036]-[0038]).
Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0158321 to Mia (“Mia”).
Regarding claim 48, Mia teaches a vertical take-off and landing aircraft (FIG. 1; Abstract) comprising: 
a main fuselage (12); 
a left main wing (18) extending from a left side of the main fuselage, the left main wing including a first left lifting rotor (18.3) embedded in the left main wing (FIG. 1); 
a right main wing (20) extending from a right side of the main fuselage, the right main wing including a first right lifting rotor (20.3) embedded in the right main wing; 
at least two longitudinally aligned primary forward thrusters (34, 36, FIG. 3; ¶ [0044]); 
a vertical stabilizer (54, FIG. 3; ¶ [0047]); and 
a horizontal stabilizer (52) configured to provide pitch axis control authority (FIG. 3; ¶ [0047]).
Mia appears to teach the first left lifting rotor and the first right lifting rotor each having a centre at a station location of less than 45 percent of a wing span dimension (FIG. 1), but Mia does not explicitly teach this claim limitation. 

Regarding claim 49, Mia as modified teaches wherein the left main wing further includes left side retractable louvres (30) configured to selectively enclose the first left lifting rotor (¶¶ [0041]-[0043]) and the right main wing further includes right side retractable louvres (30) configured to selectively enclose the first right side lifting rotor (¶¶ [0041]-[0043]); and wherein the left and right retractable louvres are configured to selectively modify aerodynamic airflow around the left and right main wings, respectively (¶¶ [0041]-[0043]).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642